 

 

Exhibit 10.14



 

Automobile Consumer Loan Cooperation (Framework) Agreement

 



No: RRR22L201704006

 



Party A: Ping An Bank Co., Ltd., Shanghai Branch

[img001_v1.jpg]



Contact Address: No.1351, Pudong South Road, Shanghai City



Contact Number: 021-58828177

 

[img002_v1.jpg]

Address: Room 105, 1st Floor, Tower 2, No. 333, Fengrao Road, Jiading District,
Shanghai City



Contact Number: 01084481818

 

Given that:

 

Party A, as a financial institution, and its branches issue consumer loans to
the Customers to buy automobiles (including second- hand automobiles). Party A
has designated Party B as its franchise partner for conducting the Automobile
Consumer Loan Business, and provides quality automobile financial services to
the Customers of Party B.

 

Party B, as an automobile sales company, sells automobiles to the Customers
through the distributor network under its management. Party B, when sells
automobiles, introduces the automobile financial products and services of Party
A to its customers who have demands for loans and use the automobile financial
services of Party A on a voluntarily and proactive basis.

 

The mutual cooperation between Party A and Party B, which is based on customer
services, not only promotes the automobile consumer financial products and
services, but also supports the automobile sales of Party B, and at the same
time, provides quality financial services to the Customers. After arm’s length
negotiations, the parties have entered into the following cooperation agreement
in relation to the provision of automobile consumer loan services to the
Customers of Party B by Party A.

 

Article 1 Definitions

 

1.“Transaction Acceptance Bank”: Party A or its designated branches.





2.“Distributors of Party B”: the authorized distributors under the management of
Party B who sell automobiles to customers.

 

3.“Customers”: the natural persons who buy automobiles from the Distributors of
Party B and to whom the Transaction Acceptance Bank issues personal automobile
consumer loans in the end.



 

4.“Automobile Consumer Loan Business”: the business in relation to the issue of
loans to the Customers to buy automobiles (including second-hand automobiles) by
the Transaction Acceptance Bank.

 



 

 

5.“Financial Specialist of Party B”: the staff arranged by the Distributors of
Party B, who is responsible for introducing automobile consumer loans to the
Customers and assisting them to apply for automobile consumer loans from the
Transaction Acceptance Bank.

 



6.“Discount Products”: these products apply to the circumstances under which the
Distributors of Party B are willing to bear and directly pay the whole or part
of the interests borne by the Transaction Acceptance Bank for the Customers in a
lump sum.

 



7.“Average-capital-plus-interest” repayment method: a repayment method which
shares the total principal and total interest of a mortgage loan equally into
every month during the repayment period. Under this repayment method, the
repayment amount is fixed for every month, however, the principal in monthly
repayment increases month by month and the interest in monthly repayment
decreases month by month.

 

8.“Equal principal” repayment method: a repayment method under which the
principal is equally distributed to each month, and the borrower pays off the
interest for the period commencing from the previous trading day to the current
repayment date. The monthly repayment amount is not fixed, in which the
principal payable is equal and the interest payable decreases month by month.



 

9.“Matching the principal repayment of interest payment”: a repayment method
under which the principal and interests are not required to be paid during the
term of loan, and will be paid off on a lump sum basis upon the maturity of the
loan.

 



10.“Interest only” repayment method: a repayment method under which only
interests are paid during the term of loan, and the principal will be paid off
on a lump sum basis upon the maturity of the loan.

 



11.“Entrusted payment”: the entrusted payment is a payment method for loan
funds. It means that the Transaction Acceptance Bank pays the Automobile
Consumer Loan to the Distributors of Party B according to the loan application
and entrusted payment arrangement from the Customers.

 



Article 2 Contents of Cooperation



 

1.Party A and B are jointly responsible for the development, management,
coordination, and improvement of the marketing of Automobile Consumer Loan
Business. The specific Automobile Consumer Loan cooperation business of Party A
is mainly responsible by the headquarters and segment of the automobile finance
department of Party A.

 



2.Party A develops exclusive products or plans in connection with the Automobile
Consumer Loan Business for the authorized distributors managed by Party B
(“Distributors of Party B”) which determine the number of periods of
installment, annual interest rate, down payment requirements and other product
information, and give guidance to the Transaction Acceptance Bank and the
Distributors of Party B to carry out financial services specific to automobile
consumers.

 



 

 

3.Party B develops the marketing plan for automobile sale and conducts overall
marketing and promotion of the cooperation plan. Party B gives guidance to its
distributors to implement the cooperation plan between the parties, provides
advisory and communication services for the Customers, and cooperates with Party
A to conduct Automobile Consumer Loan Business. The Distributors of Party B
shall arrange at least one Financial Specialist who is responsible for liaising,
coordinating and information collection with the staff of the Transaction
Acceptance Bank and customers, and offers assistance the Customers in the
completion of procedures related to the application of Automobile Consumer Loan
with Transaction Acceptance Bank.

 



4.Customers are free to choose the suitable product under the Automobile
Consumer Loan Business. The Financial Specialist of Party B shall refer to the
Party A the customers who qualify the conditions under Automobile Consumer Loan
Business and demand the automobile financial services of Party A on a voluntary
and active basis. Party A does not require Party B or the Financial Specialist
of Party B to give priority to recommending to Customers the products under
Automobile Consumer Loan Business provided by Party A. This agreement does not
prohibit Party B and the Financial Specialist of Party B from recommending to
Customers the automobile consumer loan businesses offered by other banks or
other financial institutions or companies.

 



Article 3 Steps of Cooperation

 



1.The Distributors of Party B shall open a bank account with Party A or other
bank for the transfer of the automobile consumer loan by the Transaction
Acceptance Bank to the Distributors of Party B as entrusted by Customers.

 



2.After the Distributors of Party B enters into the automobile purchase
agreement with the Customers and the down payment is paid by the Customers, the
Distributors of Party B shall issue the automobile purchase invoice to the
Customer and assist the Customers in purchasing the insurance, paying the
purchase tax and obtain the vehicle license. The Distributors of Party B shall
explain and introduce the product of automobile financial products to the
prospective customers. The Distributors of Party B shall submit the loan
application of Customers to the Transaction Acceptance Bank and collect the
relevant application materials.



 

3.The Transaction Acceptance Bank shall review the Customers’ application
materials, credit status, financial status, etc. within 2 working days and
notify the Customers and Party B and the Distributors of Party B of the results.
If the Customers meet the conditions of grant of loans and pass the review by
the Transaction Acceptance Bank, the Transaction Acceptance Bank and the
Customer shall enter into the mortgage contract. After the entry, the
Transaction Acceptance Bank shall issue the “Automobile Loan Consent” to Party B
and the Distributors of Party B.

 



4.The Distributors of Party B shall, within 5 working days after receiving the
“Automobile Loan Consent”, submit the vehicle registration certificate, vehicle
invoice, original policy that meets the requirements of Party A and the
materials required by local vehicle administration authority to the Transaction
Acceptance Bank. The Transaction Acceptance Bank shall transfer the
corresponding automobile consumer loan to the bank account of Party B within 2
working days after receiving all the necessary and qualified materials required
for vehicle mortgage.

 



 

 

5.The approval for the loan application of a customer by the Transaction
Acceptance Bank remains effective for 2 months. If a mortgage loan contract is
not signed during the effective period and a customer still wants to apply for
loans, the customer should reapply for loans and submit relevant documents
according to the requirements of the Transaction Acceptance Bank.



 

6.The effective period as agreed in this article applies to most of the
circumstances during the business cooperation between the parties. If any
special circumstance occurs to one party, it should inform the other party in a
timely manner, and deal with the circumstance upon the approval of the other
party.

 



Article 4 Automobile Insurance



 

1.The Distributors of Party B shall assist the Customers to purchase the type of
automobile insurance designated by Party A and the first beneficiary of the
insurance shall be the Transaction Acceptance Bank designated by Party A. The
types of insurance purchased shall include but not limited to:

 

(1)Automobile damage insurance (fully insured)

(2)Theft and robbery insurance (fully insured)



(3)Third party liability insurance (at least RMB200,000)



(4)Non-deductible insurance (automobile damage insurance, theft and robbery
insurance and third party liability insurance)

 

2.In principal, a customer should purchase automobile insurance which is enough
to cover the term of a loan in one time. If the Customers purchase automobile
insurance on an annual basis, the Distributors of Party B are obligated to
remind and assist the Customers to renew the insurance when it expires.



 

3.The Customers may select an insurance company on its own. Party A and the
Transaction Acceptance Bank will not recommend, require or force the Customers
to select specific insurance companies. Party A only imposes the above-mentioned
mandatory requirements on the first beneficiary, type of insurance and insurance
amount.



 

Article 5 Rights and Obligations of Party A



 

1.Party A has the right to independently determine the effective loan interest
rate conforming to its business development in accordance with national policies
and standards. In the event of any adjustment to the policy of loan interest
rate, Party A shall timely notify Party B and the Distributors of Party B.

 



 

 

2.Party A has the obligation to provide various business supports such as
training on the knowledge of automobile financial business and sales techniques
to Party B and the Distributors of Party B. In the event of any change to the
financial products and Party A’s loan application procedures, Party A shall
timely notify Party B and the Distributors of Party B.



 

3.Transaction Acceptance Bank shall timely transfer automobile consumer loans to
the bank account of Party B in accordance with the contractual arrangement and
the authorization of customers.



 

4.In the event of any enquiries or complaints made by the Customers on the
relevant details of automobile consumer loan, Transaction Acceptance Bank shall
immediately deal with the issues or complaints raised by the Customers upon
receipt of the notice from Party B and the Distributors of Party B who will be
notified of the corresponding results thereafter.



 

5.Other than the loan application channels provided to the Distributors of Party
B, Party A shall also provide them with the operational guidance on the
acceptance of the Party A’s Automobile Consumer Loan Business, and the
appropriately and timely updated promotional or printing materials.



 

Article 6 Rights and Obligations of Party B

 



1.Party B has the right to request Party A to provide it with financial products
in line with its market expansion needs. Party B shall assist Party A in the
development of financial products under this agreement, and provide Party A with
information and products through sharing relevant vehicle prices, automobile
market conditions, etc.

 



2.Party B shall instruct the distributors under its management to conduct the
Automobile Consumer Loan Business as agreed in this agreement with the
Transaction Acceptance Bank of Party A. The Distributors of Party B are
responsible for explaining Party A’s automobile consumer loan products to the
potential Customers at their business offices in details.



 

3.Party B and its distributors confirm that they have obtained the confirmation
and authority from Customers, and recommend to Party A the prospective customers
who apply for automobile consumer loans based on their voluntary choice.





4.The Distributors of Party B shall conduct initial screening of the Customers,
review their basic status, and are responsible for collecting, sorting, and
handing over application materials of the qualified customers etc., as well as
other services related to the Automobile Consumer Loan Business as agreed in the
agreement and other agreements. For the avoidance of doubt, Party B does not
provide Customers with any form of warranty or guarantee.      5.Party B and its
affiliates shall not charge the Customers in the name of Party A or any of its
affiliates.

 







 

 

Article 7 Terms of Confidentiality and Use of Data

 

1.Either party shall be obliged to keep confidential of the trade secrets of the
other party, information about the Customers, and all other cooperation
information obtained in the cooperation. They shall not disclose to any third
party, use without consent, or permit the use by any other person; otherwise
they shall bear the corresponding breach of contract or tort liability.
Performing the obligation of public disclosure of statutory information shall
not be regarded as infringement of trade secrets

 

2.The information of the other party or customer (including prospective
customers) obtained by either party during the performance of this agreement
shall be limited to use within the scope hereof, and shall not be used for any
other purposes other than those set out in this agreement. Otherwise, the party
concerned shall assume all responsibilities arising therefrom.

 

Article 8 Terms of Anti-Commercial Bribery

 

1.Both Party A and Party B understand and are willing to strictly abide by the
laws and regulations of the People’s Republic of China on anti-commercial
bribery. Both parties understand that any form of bribery and corruption will
violate the law and will be subject to severe punishment by the law.

 

2.Both Party A and Party B shall not solicit, accept, provide, or offer any
benefits other than those in the agreement to the other party or its personnel
in charge or any other personnel concerned, including but not limited to the
open rebate, hidden rebate, cash, shopping card, benefit in kind, quoted
securities, travelling or other non-physical benefits, but if such benefits are
practice in the industry or common practice, they must be expressly stated in
the agreement.



 

3.Party A strictly prohibits the personnel in charge from being engaged in any
commercial bribery. Any of the acts listed in the second paragraph under this
Article committed by the personnel in charge of Party A violates the company
system implemented by Party A and will be subject to punishment according to the
company system of Party A and state laws.



 

4.Party A solemnly reminds that Party A objects to any of the acts listed in the
second paragraph under this Article committed by Party B or the personnel in
charge of Party B with any third party other than those to this agreement for
the purposes of this agreement, and any of such acts violates the state law and
will be subject to punishment by state laws.

 



5.If either party or its personnel in charge violates the provisions of the
aforesaid terms and causes damage to the other party, such party shall be liable
for damages.

 

6.The term “other relevant personnel” set out in this Article refers to the
persons having direct or indirect interest in the agreement other than the
personnel in charge of either party, including but not limited to the relatives
and friends of the personnel in charge.

 



 

 

Article 9 Change, Termination, and Continuation of the Agreement



 

1.During the performance of this agreement, either party shall give notice in
connection with any change to this agreement to the other party in writing 30
days in advance and such change shall be valid through mutual negotiation.
Either party has the right to terminate this agreement, but needs to notify the
other party in writing 30 days in advance. In the event that any force majeure
event causes the failure of performance of this agreement, either party shall
notify the other party in writing to terminate the agreement.

 

2.The termination of this agreement shall not relieve the parties of their
rights and obligations which shall continue to exist after the termination of
this agreement. Upon and subsequent to the termination of this agreement, all
express or implied terms, agreements, undertakings or conditions will continue
to be valid (e.g., the approval of the credit application submitted prior to the
termination of this agreement is still subject to the terms and conditions of
this agreement).

 



3.The contents such as the terms of confidentiality and use of data, and terms
of anti-commercial bribery of this agreement shall survive the change,
termination or release of this agreement.

 

Article 10 Applicable Laws and Dispute Resolution

 

1.This agreement is entered into pursuant to the laws of the People’s Republic
of China which shall be applicable to it.

 

2.The parties shall firstly strive to settle any dispute or controversy arising
from or relating to this agreement in the principle of honesty and
trustworthiness through friendly negotiation. In case no settlement can be
reached through negotiation, each party shall have the right to file a lawsuit
in the People’s Court where Party A is located.

 

Article 11 Effectiveness and Validity Period of the Agreement



 

1.This agreement shall be made in duplicate and each party holds one copy, which
shall be of the same legal effect.

 

2.This agreement shall take effect after being signed or affixed with company
seals by the legal representatives (or authorized representatives) of the
parties, the validity period of which shall commence from 17 April 2017 to 17
April 2018. If no written notice is given by one party to the other party to
terminate this agreement within 30 days prior to the expiry of this agreement,
this agreement shall be automatically extended for one year.

 

Article 12 Miscellaneous

 



1.The appendices to this agreement (if any) constitute an integral part of this
agreement and shall have the same effect as the articles stipulated in the main
body thereunder.

 



 

 

2.Should there be any matters not covered by this agreement, Party A and Party B
may otherwise enter into supplemental agreements after negotiation. The
supplemental agreements and this agreement shall be of the same effect.

 

3.This agreement and its appendices constitute the entire agreement reached
between both parties in relation to the subject of this agreement and supersedes
all previous negotiations and communications commenced and agreements reached
between the parties.

 

Party A (seal): Shanghai Branch of Ping An Bank Co., Ltd.

Legal Representative:

Or authorized representative (signature):

 

[SEAL]

 

[img003_v1.jpg]

Legal Representative:

Or authorized representative (signature):



 

[SEAL]



 

Signing place of this Agreement:

Signing date of this Agreement:

 



 